—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered July 28, 1997, convicting him of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]). The defendant’s conviction was based primarily upon the testimony of a single police officer, who witnessed the defendant selling drugs to two men from a distance of approximately 15 feet.
“[Resolution of issues ef credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses” (People v Davis, 204 AD2d 736; see also, People v Miller, 196 AD2d 834). While the testimony of the police officer contained inconsistencies, these inconsistencies were fully explored at trial (see, People v Tugwell, 114 AD2d 869, 870). S. Miller, J. P., O’Brien, McGinity and Feuerstein, JJ., concur.